[Cite as State ex rel. Grinnell v. Reece, 135 Ohio St.3d 255, 2013-Ohio-733.]




   THE STATE EX REL. GRINNELL, APPELLANT, v. REECE, JUDGE, APPELLEE.
 [Cite as State ex rel. Grinnell v. Reece, 135 Ohio St.3d 255, 2013-Ohio-733.]
Criminal procedure—Crim.R. 32—Judgment entry of conviction—Writs of
        procedendo and mandamus denied.
    (No. 2012-1720—Submitted February 27, 2013—Decided March 5, 2013.)
      APPEAL from the Court of Appeals for Franklin County, No. 12AP-207.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Timothy Grinnell, for writs of mandamus and procedendo
to compel appellee, Franklin County Court of Common Pleas Judge Guy L. Reece
II, to resentence him by issuing a judgment of conviction and sentence that
complies with Crim.R. 32(C).
        {¶ 2} “Neither mandamus nor procedendo will lie to compel an act that
has already been performed.” State ex rel. Lester v. Pepple, 130 Ohio St.3d 353,
2011-Ohio-5756, 958 N.E.2d 566, ¶ 1. Grinnell’s sentencing entry constitutes a
final, appealable order because it set forth his convictions, the sentence, the
judge’s signature, and the time stamp indicating the entry upon the journal by the
clerk. State ex rel. Culgan v. Kimbler, 132 Ohio St.3d 480, 2012-Ohio-3310, 974
N.E.2d 88, ¶ 1. Grinnell claims that the sentencing entry does not comply with
Crim.R. 32(C), because it fails to specify whether he was convicted of
specifications that he had been charged with. But there is no evidence that he was
convicted of the specifications, and Crim.R. 32(C) requires a resolution of only
those charges for which there were convictions.                 See State ex rel. Rose v.
McGinty, 128 Ohio St.3d 371, 2011-Ohio-761, 944 N.E.2d 672, ¶ 3.
                             SUPREME COURT OF OHIO




         {¶ 3} Moreover, Grinnell’s discussion regarding the entry not being
time-stamped is factually inaccurate. While the time-stamp on the copy of the
entry attached to Grinnell’s petition is hard to see, the darker copy appended to
Judge Reece’s brief clearly shows that the entry was stamped and certified by the
clerk.
         {¶ 4} Therefore, the court of appeals properly dismissed Grinnell’s
claims for extraordinary relief in mandamus and procedendo.
                                                              Judgment affirmed.
         O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               __________________
         Timothy Grinnell, pro se.
         Ron O’Brien, Franklin County Prosecuting Attorney, and A. Paul Theis,
Assistant Prosecuting Attorney, for appellee.
                            ______________________




                                        2